Title: Abigail Adams to John Adams, 27 December 1778
From: Adams, Abigail
To: Adams, John




Sunday Evening December 27 1778


How lonely are my days? How solitary are my Nights? Secluded from all Society but my two Little Boys, and my domesticks, by the Mountains of snow which surround me I could almost fancy myself in Greenland. We have had four of the coldest Days I ever knew, and they were followed by the severest snow storm I ever remember, the wind blowing like a Hurricane for 15 or 20 hours renderd it imposible for Man or Beast to live abroad, and has blocked up the roads so that they are impassible.
A week ago I parted with my Daughter at the request of our Plymouth Friends to spend a month with them, so that I am solitary indeed.

Can the best of Friends recollect that for 14 years past, I have not spent a whole winter alone. Some part of the Dismal Season has heretofore been Mitigated and Softned by the Social converse and participation of the Friend of my youth.
How insupportable the Idea that 3000 leigues, and the vast ocean now devide us—but devide only our persons for the Heart of my Friend is in the Bosom of his partner. More than half a score years has so rivetted it there, that the Fabrick which contains it must crumble into Dust, e’er the particles can be seperated.

“For in one fate, our Hearts our fortunes
And our Beings blend.”

I cannot discribe to you How much I was affected the other day with a Scotch song which was sung to me by a young Lady in order to divert a Melancholy hour, but it had a quite different Effect, and the Native Simplicity of it, had all the power of a well wrought Tradidy tragedy. When I could conquer my Sensibility I beg’d the song, and Master Charles has learnt it and consoles his Mamma by singing it to her. I will enclose it to you. It has Beauties in it to me, which an indifferent person would not feel perhaps— 

His very foot has Musick in’t,
As he comes up the stairs.

 How oft has my Heart danced to the sound of that Musick? 

And shall I see his face again?
And shall I hear him speak?

 Gracious Heaven hear and answer my daily petition, “by banishing all my Grief.”
I am sometimes quite discouraged from writing. So many vessels are taken, that there is Little chance of a Letters reaching your Hands. That I meet with so few returns is a circumstance that lies heavy at my Heart. If this finds its way to you, it will go by the Alliance. By her I have wrote before, she has not yet saild, and I love to amuse myself with my pen, and pour out some of the tender sentiments of a Heart over flowing with affection, not for the Eye of a cruel Enemy who no doubt would ridicule every Humane and Social Sentiment long ago grown Callous to the finer sensibilities—but for the sympathetick Heart that Beats in unison with

Portias


PS I beleive Mr. Blodget the Bearer of this will have a Bill upon you, in favour of yours.

 